EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Lastova on September 27, 2021.

The application has been amended as follows: 

Replace Claim 1 with:
1.	(Currently Amended) An apparatus comprising:
a power supply adapted to supply power to processing circuitry to perform a processing operation; 
discharge circuitry adapted to partially discharge the power supply to an incomplete discharge state after the processing operation is complete, 
wherein the discharge circuitry is adapted to discharge the power supply to a threshold value; and by selectively activating or deactivating elements in the discharge circuitry; and
selection circuitry adapted 

Replace Claim 20 with:
20.	(Currently Amended) A method comprising:

partially discharging the power supply across discharge circuitry to an incomplete discharge state once the processing operation is complete, wherein the power supply is discharged to a threshold value; 
varying the threshold value by selectively activating or deactivating elements in the discharge circuitry; and
selecting the threshold value from at least two predetermined values based on at least one random input.

Allowable Subject Matter
The prior art of record does not teach or suggest, individually or in combination, an apparatus comprising: a power supply adapted to supply power to processing circuitry to perform a processing operation; discharge circuitry adapted to partially discharge the power supply to an incomplete discharge state after the processing operation is complete, the discharge circuitry is adapted to discharge the power supply to a threshold value; and to vary the threshold value by selectively activating or deactivating elements in the discharge circuitry; and selection circuitry adapted to select the threshold value from at least two predetermined values based on at least one random input.  

Specifically, applicant’s selecting a threshold value from at least two predetermine values based on at least one random input, and selectively activating or deactivating elements in the discharge circuitry to vary said threshold, see for example, using switching elements to activate and deactivate elements to set the threshold as shown in FIGS. 6 & 7, distinguishes applicant’s invention from using a comparator with a programmable reference voltage to set the threshold, as taught by Tokunaga.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC CHANG/Examiner, Art Unit 2186   
                          

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186